DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             DONNA MANDELKO,
                                 Appellant,

                                       v.

                             MICHAEL LOPRESTI,
                                  Appellee.

                                No. 4D21-2041

                               [August 17, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St. Lucie
County; Victoria L. Griffin, Judge; L.T. Case No. 561996DR001334.

  Joshua D. Ferraro of Lesser, Lesser, Landy & Smith, West Palm Beach, for
appellant.

   Karen O’Brien Steger of Steger Law, Stuart, for appellee.

FORST, J.

   Appellant Donna Mandelko (“Former Wife”) appeals the trial court’s order
denying her “motion to set aside, clarify, and/or enforce the final judgment of
dissolution of marriage.” Former Wife argues that the trial court erred in ruling
that it lacked jurisdiction to consider her motion. We agree and reverse and
remand for the trial court to conduct an evidentiary hearing consistent with this
opinion.

                                  Background

   In 1996, Former Wife and Appellee Michael Lopresti (“Former Husband”) were
divorced. The final judgment approved and incorporated a marital settlement
agreement (also referred to as “the mediation agreement”). Paragraph seven of
the agreement required the equitable distribution of Former Husband’s pension
benefits and provided as follows:

      The parties shall each be entitled to one-half share of the husband’s
      retirement account with St. Lucie County Fire Rescue. The date of
      the division of the retirement account shall be as of August 21, 1996
      and each party shall cooperate with the other to effectuate the terms
      of this provision.
   The marital settlement agreement was silent as to the method for valuing and
paying the pension benefits. However, the agreement stated that the trial court
“reserve[d] jurisdiction over the parties and over all matters contained in this
Final Judgment as permitted by law for purposes of enforcement . . . .”

   In 2019, Former Wife filed a “motion to set aside, clarify, and/or enforce the
final judgment” (“Former Wife’s motion”). Former Wife argued that Former
Husband is a participant of a municipal pension plan which is not subject to the
Employee Retirement Income Security Act, and as a result, the municipal
pension plan will not pay her a share of the pension benefits pursuant to a
Qualified Domestic Relations Order. Former Wife’s motion declared that, “by
mutual mistake, the parties fashioned an equitable distribution award that is
impossible to perform, untenable and will inevitably lead to compliance issues.”
As relief, Former Wife requested that the trial court “set aside” the portion of the
final judgment pertaining to the division of the pension benefits and fashion a
remedy to achieve the equitable distribution contemplated by the final judgment.
In support of her argument, Former Wife noted that, under “Florida Rule of Civil
Procedure 1.540, . . . the [trial] court may set aside a provision in a Final
Judgment based upon mistake, inadvertence, surprise or excusable neglect.”

    Former’s Wife’s motion was heard before a magistrate. During the hearing,
Former Wife argued that she was essentially trying “to put together an equitable
vehicle [in order to get] the money that she was already awarded pursuant to the
final judgment.” Former Wife proposed several ways that the trial court could
effectuate this equitable distribution, such as requiring Former Husband to pay
the pension benefits into a joint trust account where Former Wife could then
withdraw her share from the joint trust account, or by awarding a higher alimony
award to Former Wife in lieu of the pension benefits.

    In support of her proposals, Former Wife called the municipal pension plan
administrator as a witness. The administrator testified that an actuary had
calculated the value of the pension benefits which had accrued during the
parties’ marriage. According to this calculation, Former Wife’s one-half share of
the pension benefits was valued as a $164.54 monthly life annuity amount, or
in the alternative, as a $1,921.69 lump sum payment.

   Neither party disputed the calculation, but rather, the parties disputed which
method of distribution was applicable and contemplated by the marital
settlement agreement. Former Wife argued that her share of the pension benefits
should be paid to her as a monthly life annuity of $164.54, whereas Former
Husband argued that the pension benefits should be paid as a single lump sum
of $1,921.69.

   The magistrate issued a recommended order finding, inter alia, that Former
Wife was entitled to an equitable distribution of the pension benefits in the form
                                         2
of a life annuity payment of $164.54 per month. To effectuate this distribution,
the magistrate directed Former Husband to open a joint account under both
parties’ names at a mutually agreeable bank and further directed Former
Husband to instruct the municipal pension plan to pay $164.54 to the joint
account each month.

   Former Husband filed an exception to the magistrate’s recommendation,
arguing that under Florida Rule of Civil Procedure 1.540(b)(1) and/or Florida
Family Rule of Procedure 12.540(b)(1), the trial court lacked jurisdiction to
consider Former Wife’s motion because it was not filed within a year after the
entry of the final judgment. The exception was then heard by the trial court.

   Subsequently, the trial court issued an order granting the exception and
rejecting the magistrate’s recommendation on the grounds that the court did not
have jurisdiction to consider Former Wife’s motion because it was not filed within
one year after the entry of the final judgment. The trial court then directed
Former Husband to pay Former Wife’s share of the pension benefits as a lump
sum in the amount of $1,921.69.

                                    Analysis

   On appeal, Former Wife argues that the trial court erred in ruling that it
lacked jurisdiction to consider her “motion to set aside, clarify, and/or enforce
the final judgment,” emphasizing that the issue before the court concerned
enforcement of the final judgment. We agree.

   “Whether a court has subject matter jurisdiction is a question of law reviewed
de novo.” Sanchez v. Fernandez, 915 So. 2d 192, 192 (Fla. 4th DCA 2005).

    “With respect to the characterization of motions, Florida courts place
substance over form. In other words, ‘if the motion is mislabeled, the court will
look to the substance of the motion, not the label.’” IndyMac Fed. Bank FSB v.
Hagan, 104 So. 3d 1232, 1236 (Fla. 3d DCA 2012) (quoting Indus. Affiliates, Ltd.
v. Testa, 770 So. 2d 202, 204 n.1 (Fla. 3d DCA 2000)).

   In the underlying proceeding, both parties, as well as the trial court,
characterized Former Wife’s motion as a motion to set aside or amend the final
judgment pursuant to Florida Rule of Civil Procedure 1.540(b)(1) and/or Florida
Family Law Rule of Procedure 12.540(b)(1). However, upon review of the motion’s
substance, it is apparent that Former Wife’s motion is essentially a motion to
enforce the final judgment. This distinction is significant because a motion to
set aside or amend the final judgment must be filed within one year after the
entry of the final judgment. See Fla. R. Civ. P. 1.540(b)(1); Fla. Fam. L. R. P.
12.540(b)(1). In contrast, a motion to enforce the final judgment has no such
time limitation because “[a] trial court has the inherent authority and

                                        3
jurisdiction to enforce court-approved settlement agreements.”                Sun
Microsystems of Cal., Inc. v. Eng’g and Mfg. Sys., C.A., 682 So. 2d 219, 221 (Fla.
3d DCA 1996). Thus, contrary to its ruling, the trial court had jurisdiction to
consider Former Wife’s motion because the underlying action was seeking
enforcement of the final judgment—specifically, the enforcement of paragraph 7
of the incorporated marital settlement agreement, which provided for the
equitable distribution of the pension benefits.

    “[T]he extent of the court’s continuing jurisdiction to enforce the terms of the
settlement agreement is circumscribed by the terms of that agreement.” Paulucci
v. Gen. Dynamics Corp., 842 So. 2d 797, 803 (Fla. 2003). “Although a trial court
may be motivated to do what it considers fair and equitable, it retains no
jurisdiction to rewrite the terms of a marital settlement agreement[] [u]nder the
guise of enforcing the agreement . . . .” Rocha v. Mendonca, 35 So. 3d 973, 976
(Fla. 3d DCA 2010). Nevertheless, if the settlement agreement’s terms are
ambiguous, the trial court must hold an evidentiary hearing to determine the
parties’ intent before ruling on a motion to enforce the agreement. Com. Cap.
Res., LLC v. Giovannetti, 955 So. 2d 1151, 1153 (Fla. 3d DCA 2007).

                                   Conclusion

   The trial court retained jurisdiction to consider Former Wife’s “motion to set
aside, clarify, and/or enforce the final judgment of dissolution of marriage”
because Former Wife was seeking enforcement of the final judgment, as opposed
to seeking to set aside or amend the final judgment (which would have been
untimely). Nevertheless, due to the incorporated marital settlement agreement’s
ambiguity, enforcement is not possible until the trial court first determines the
parties’ intent at the time they entered the agreement. Accordingly, we reverse
and remand so the trial court can hold an evidentiary hearing for the purpose of
determining the parties’ intent regarding the distribution/payment of Former
Husband’s pension benefits and “resolve the ambiguity based on all of the
relevant evidence bearing on the issue.” Id.

   Reversed and remanded.

WARNER and ARTAU, JJ., concur.

                               *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                         4